
	
		I
		111th CONGRESS
		2d Session
		H. R. 6460
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2010
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit Fannie Mae, Freddie Mac, and Ginnie Mae from
		  owning or guaranteeing any mortgage that is assigned to the Mortgage Electronic
		  Registration Systems or for which MERS is the mortgagee of
		  record.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency and Security in Mortgage
			 Registration Act of 2010.
		2.Prohibition on
			 guaranteeing MERS mortgages
			(a)Fannie Mae and
			 Freddie Mac
				(1)Fannie
			 MaeSection 302(b) of the National Housing Act (12 U.S.C.
			 1717(b)) is amended by adding at the end the following new paragraph:
					
						(6)(A)After the date of the
				enactment of the Transparency and Security in
				Mortgage Registration Act of 2010, the corporation may not
				purchase, acquire, newly lend on the security of, newly invest in securities
				consisting of, or otherwise newly deal in any MERS mortgage or
				mortgages.
							(B)After the expiration of the period under
				subparagraph (C), MERS shall not be the named mortgagee or mortgagee of record
				on any mortgage owned, guaranteed, or securitized by the corporation. Not later
				than the expiration of such period, the corporation shall require that all
				mortgage loans owned, guaranteed, or securitized at such time by the
				corporation and on which MERS is the named mortgagee or mortgagee of record
				shall be assigned to the servicer, holder, or creditor, as defined by the
				guidelines of the corporation. The corporation shall not reimburse the
				servicer, holder, or creditor for any expense incurred in the carrying out or
				recording such an assignment.
							(C)(i)Except as provided in
				clause (ii), the period under this subparagraph is the 6-month period beginning
				on the date of the enactment of the Transparency and Security in Mortgage
				Registration Act of 2010.
								(ii)In the case of any mortgage owned,
				guaranteed, or securitized by the corporation for which the servicer, holder,
				or creditor has demonstrated to the corporation, in accordance with standards
				established by the Director of the Federal Housing Finance Agency, that
				compliance with subparagraph (B) by the expiration of such 6-month period will
				cause a severe threat to the continued financial viability of such entity, the
				period under this subparagraph shall be the period that begins on such date of
				enactment and has such duration as determined by the corporation, in accordance
				with standards established by the Director, but in no case has a duration
				longer than 12 months.
								(D)Not later than the expiration of the
				6-month period referred to in subparagraph (C)(i), the corporation shall submit
				a report detailing its compliance with subparagraph (B) to the Congress, the
				Director of the Federal Housing Finance Agency, the Financial Stability
				Oversight Council, and the Director of the Bureau of Consumer Financial
				Protection of the Federal Reserve System, which shall describe any extensions
				of the period for compliance with subparagraph (B) granted pursuant to
				subparagraph (C).
							(E)For purposes of this paragraph, the
				following definitions shall apply:
								(i)The term MERS means the
				Mortgage Electronic Registration Systems, Inc., or any successor entity of such
				corporation.
								(ii)The term MERS mortgage means
				any mortgage—
									(I)for which the MERS is, or was at
				any time, the original or nominal mortgagee or mortgagee of record under the
				mortgage;
									(II)that is, or was at any time,
				assigned to or recorded in the MERS; or
									(III)for which the MERS is, or was at any time,
				acting as nominee in the county land records for the lender or servicer of the
				mortgage.
									.
				(2)Freddie
			 MacSection 305(a) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by
			 adding at the end the following new paragraph:
					
						(6)(A)After the date of the
				enactment of the Transparency and Security in
				Mortgage Registration Act of 2010, the Corporation may not
				purchase, acquire, newly lend on the security of, newly invest in securities
				consisting of, or otherwise newly deal in any MERS mortgage or
				mortgages.
							(B)After the expiration of the period under
				subparagraph (C), MERS shall not be the named mortgagee or mortgagee of record
				on any mortgage owned, guaranteed, or securitized by the Corporation. Not later
				than the expiration of such period, the Corporation shall require that all
				mortgage loans owned, guaranteed, or securitized at such time by the
				Corporation and on which MERS is the named mortgagee or mortgagee of record
				shall be assigned to the servicer, holder, or creditor, as defined by the
				guidelines of the Corporation. The Corporation shall not reimburse the
				servicer, holder, or creditor for any expense incurred in the carrying out or
				recording such an assignment.
							(C)(i)Except as provided in
				clause (ii), the period under this subparagraph is the 6-month period beginning
				on the date of the enactment of the Transparency and Security in Mortgage
				Registration Act of 2010.
								(ii)In the case of any mortgage owned,
				guaranteed, or securitized by the Corporation for which the servicer, holder,
				or creditor has demonstrated to the Corporation, in accordance with standards
				established by the Director of the Federal Housing Finance Agency, that
				compliance with subparagraph (B) by the expiration of such 6-month period will
				cause a severe threat to the continued financial viability of such entity, the
				period under this subparagraph shall be the period that begins on such date of
				enactment and has such duration as determined by the Corporation, in accordance
				with standards established by the Director, but in no case has a duration
				longer than 12 months.
								(D)Not later than the expiration of the
				6-month period referred to in subparagraph (C)(i), the Corporation shall submit
				a report detailing its compliance with subparagraph (B) to the Congress, the
				Director of the Federal Housing Finance Agency, the Financial Stability
				Oversight Council, and the Director of the Bureau of Consumer Financial
				Protection of the Federal Reserve System, which shall describe any extensions
				of the period for compliance with subparagraph (B) granted pursuant to
				subparagraph (C).
							(E)For purposes of this paragraph, the
				following definitions shall apply:
								(i)The term MERS means the
				Mortgage Electronic Registration Systems, Inc., or any successor entity of such
				corporation.
								(ii)The term MERS mortgage means
				any mortgage—
									(I)for which the MERS is, or was at
				any time, the original or nominal mortgagee or mortgagee of record under the
				mortgage;
									(II)that is, or was at any time,
				assigned to or recorded in the MERS; or
									(III)for which the MERS is, or was at any time,
				acting as nominee in the county land records for the lender or servicer of the
				mortgage.
									.
				(3)RegulationsNot later than the expiration of the 90-day
			 period beginning on the date of the enactment of this Act, the Director of the
			 Federal Housing Finance Agency shall issue any regulations necessary to carry
			 out the amendments made by paragraphs (1) and (2). In issuing such regulations,
			 the Director shall consult and coordinate with the Secretary of Housing and
			 Urban Development to ensure that the regulations issued by the Director and the
			 regulations issued by the Secretary pursuant to subsection (b)(2) of this
			 section are uniform and consistent to maximum extent possible.
				(b)Ginnie
			 Mae
				(1)ProhibitionSection 302(c) of the National Housing Act
			 (12 U.S.C. 1717(c)) is amended by adding at the end the following new
			 paragraph:
					
						(6)(A)After the date of the enactment of the
				Transparency and Security in Mortgage
				Registration Act of 2010, the Association may not newly guarantee
				the payment of principal of or interest on any trust certificate or other
				security based or backed by a trust or pool that contains, or purchase or
				acquire, any MERS mortgage.
							(B)(i)After the expiration of
				the period under subparagraph (C), MERS shall not be the named mortgagee or
				mortgagee of record on any mortgage owned or held by the Association or on any
				mortgage contained in a pool backing or on which is based any trust certificate
				or other security the payment of principal of or interest on which is
				guaranteed by the Association.
								(ii)Not later than the expiration of such
				period, the Association shall require that all mortgage loans that are owned or
				held at such time by the Association, or that at such time are contained in a
				trust or pool backing or on which is based a trust certificate or other
				security the payment of principal of or interest on which is guaranteed by the
				Association, and on which MERS is the named mortgagee or mortgagee of record,
				shall be assigned to the servicer, holder, or creditor, as defined by the
				guidelines of the Association. The Association shall not reimburse the
				servicer, holder, or creditor for any expense incurred in the carrying out or
				recording such an assignment.
								(C)(i)Except as provided in
				clause (ii), the period under this subparagraph is the 6-month period beginning
				on the date of the enactment of the Transparency and Security in Mortgage
				Registration Act of 2010.
								(ii)In the case of any mortgage owned or held
				by the Association, or contained in a trust or pool backing or on which is
				based a trust certificate or other security the payment of principal of or
				interest on which is guaranteed by the Association, for which the servicer,
				holder, or creditor has demonstrated to the Association, in accordance with
				standards established by the Secretary, that compliance with subparagraph (B)
				by the expiration of such 6-month period will cause a severe threat to the
				continued financial viability of such entity, the period under this
				subparagraph shall be the period that begins on such date of enactment and has
				such duration as determined by the Association, in accordance with standards
				established by the Secretary, but in no case has a duration longer than 12
				months.
								(D)Not later than the expiration of the
				6-month period described in subparagraph (C)(i), the Association submit a
				report detailing its compliance with subparagraph (B) to the Congress, the
				Secretary, the Financial Stability Oversight Council, and the Director of the
				Bureau of Consumer Financial Protection of the Federal Reserve System, which
				shall describe any extensions of the period for compliance with subparagraph
				(B) granted pursuant to subparagraph (C).
							(E)For purposes of this paragraph, the
				following definitions shall apply:
								(i)The term MERS means the
				Mortgage Electronic Registration Systems, Inc., or any successor entity of such
				corporation.
								(ii)The term MERS mortgage means
				any mortgage—
									(I)for which the MERS is, or was at
				any time, the original or nominal mortgagee or mortgagee of record under the
				mortgage;
									(II)that is, or was at any time,
				assigned to or recorded in the MERS; or
									(III)for which the MERS is, or was at any time,
				acting as nominee in the county land records for the lender or servicer of the
				mortgage.
									.
				(2)RegulationsNot later than the expiration of the 90-day
			 period beginning on the date of the enactment of this Act, the Secretary of
			 Housing and Urban Development shall issue any regulations necessary to carry
			 out the amendments made by paragraphs (1) and (2). In issuing such regulations,
			 the Secretary shall consult and coordinate with the Director of the Federal
			 Housing Finance Agency to ensure that the regulations issued by the Secretary
			 and the regulations issued by the Director pursuant to subsection (a)(3) of
			 this section are uniform and consistent to maximum extent possible
				3.HUD
			 study
			(a)StudyThe Secretary of Housing and Urban
			 Development, in consultation with the Comptroller General of the United States,
			 shall conduct a study to analyze and determine—
				(1)the impacts of the lack of electronic
			 records and uniform standards found in local land title recordation systems
			 currently used in the various States;
				(2)any progress States have made in developing
			 electronic land title recordation systems for their localities that contain
			 uniform standards, and any findings and conclusions and best practices
			 resulting from such development;
				(3)the current oversight role of the Federal
			 Government in the transfer and recordation of land titles;
				(4)opportunities, and the feasibility of such
			 opportunities, that may be present to leverage progress made by some States and
			 localities to create an electronic land title recordation system, including
			 through—
					(A)a system that
			 would maintain all previous records of the land-property without invalidating,
			 interfering with, or preempting State real property law governing the transfer
			 and perfection of land title; and
					(B)further actions by
			 the States or by the Federal Government, or coordinated actions of both;
			 and
					(5)the feasibility of
			 creating a Federal land title recordation system for property transfers that
			 would maintain all previous records of the land-property without invalidating,
			 interfering with, or preempting State real property law governing the transfer
			 and perfection of land title.
				(b)ReportNot later than the expiration of the
			 12-month period beginning on the date of the enactment of this Act, the
			 Secretary of Housing and Urban Development, in consultation with the
			 Comptroller General of the United States, shall submit to the Congress a report
			 on the results and findings of the study conducted under this section.
			
